Citation Nr: 0934254	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-22 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to total disability based on individual 
unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from March 2003 to July 2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland, in which the benefit sought on appeal 
was denied. 


FINDINGS OF FACT

1.  Service connection is in effect for major depressive 
disorder, rated as 70 percent disabling.

2.  The Veteran is unable to secure and maintain 
substantially gainful employment due to the severity of his 
service-connected disability.


CONCLUSION OF LAW

The criteria for an award of a TDIU are met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 3.340, 3.341, 4.15, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

The Board has considered the VCAA provisions with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further analysis of the development of 
these claims is necessary at the present time.

II. Total Disability Rating Based on Individual 
Unemployability Due to Service-Connected Disability (TDIU)

Legal Criteria

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2008).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
Disabilities resulting from common etiology or a single 
accident; (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric; (4) Multiple injuries incurred in 
action; or (5) Multiple disabilities incurred as a prisoner 
of war.  See 38 C.F.R. § 4.16 (2008).

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person. Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold. Consideration shall be given in all claims 
to the nature of the employment and the reason for 
termination.  See 38 C.F.R. § 4.16(a) (2008).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  See 38 C.F.R. § 4.16(b) (2008).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2007).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A high disability rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
However, the question in a total rating case based upon 
individual unemployability due to service-connected 
disabilities is whether the veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the veteran is, in fact, employed.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

"Substantially gainful employment" is defined as employment 
at which nondisabled individuals earn their livelihoods with 
earnings comparable to the particular occupation in which the 
Veteran resides.  See M21-1MR IV.ii.2.F.24.d. Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  "Marginal employment," for 
example, as a self-employed worker or at odd jobs or while 
employed at less than half of the usual remuneration, shall 
not be considered "substantially gainful employment."  38 
C.F.R. 4.16(a); see also Moore (Robert) v. Derwinski, 1 Vet. 
App. 356, 358 (1991).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question that 
concerns the Veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
particular manner when the thrust of the inquiry is whether a 
particular job is realistically within the Veteran's 
capabilities, both physically and mentally.  See Moore v. 
Derwinski, 1 Vet. App. 83 (1991).  

Factual Background and Analysis

In his March 2006 application for TDIU, the Veteran asserts 
that his service-connected disability major depressive 
disorder prevented him from working at substantially gainful 
employment.  He reported that he was unable to work due to 
major depression and personality disorder that affected him 
full time in June 2005 while he was still in the service.  He 
reported that he lost two months of performing his duties 
because of his illness.   The Veteran was honorably 
discharged in July 2005 and the reason for separation was 
given as personality disorder.  On his TDIU application, the 
Veteran reported that he started working at the YMCA of 
Greater Indianapolis on October 10, 2005 and currently held 
employment there.  He stated that he lost no time from 
illness at position with the YMCA.  He reported that he 
completed four years of high school and four years of college 
education, and he was currently working on a Master's in 
Human Resource Management.  The Veteran stated that after he 
was discharged from service, he has had difficulty obtaining 
employment because of the reason indicated for his separation 
from service on his DD 214 as "personality disorder". 

In a later March 2006 statement letter, the Veteran reported 
that he had been fired from the YMCA on March 24, 2006, 
because his employer felt that his demeanor was depressing 
and contagious.  In a May 2006 letter, however, the Veteran 
indicated that he terminated his position because it "was 
just not a good fit" for him.  The RO was unable to verify 
the Veteran's cause of termination with YMCA.  

A review of the Veteran's medical treatment records shows 
that prior to his discharge from service, the Veteran was 
hospitalized twice at Altru Health System.  He was first 
hospitalized from May 15, 2005 to June 7, 2005 and then from 
June 10, 2005 to June 22, 2005.  On both of the discharge 
summaries, the Veteran's final diagnoses included major 
depression, anxiety disorder, and schizoid paranoid 
personality traits. 

An April 2006 emergency room report from Community Health 
Network shows that the Veteran had been transported to 
Emergency Department for an anxiety attack.  The Veteran 
reported that he had felt stressed at work and at home.  On 
mental examination, the examiner noted that Veteran appeared 
to be anxious and had poor insight into his condition.  The 
Veteran was discharged later that day in stable condition. 

A review of the Veteran's treatment records from VA Medical 
Center in Indianapolis (VAMC) date shows that in April 2006 
the Veteran presented three times to the emergency room with 
complaints of panic attacks.  He was treated and released the 
same day after each episode.  In a psychiatric consult note, 
the examiner associated the Veteran's symptoms with stressing 
from starting a new job and limited social support.  

The Veteran was seen by VA psychiatry at VAMC from July 2006 
to April 2007.  These treatment records show that the Veteran 
had been diagnosed and treated for major depressive disorder, 
anxiety and panic attacks.  In several of the treatment 
records, the examiner noted that the Veteran was employed but 
that he did not find his work fulfilling.  

The claim file also contains the report of four VA 
psychiatric examinations that at least in some form, touch 
and concern the question of whether the Veteran's service 
connected disability precludes him from securing or 
maintaining a substantially gainful occupation.

In an initial VA examination in October 2005, the examiner 
reported that the Veteran was unemployed.  The Veteran stated 
that he has not been able to obtain a job since he was 
discharged from service due to his mental disorder.  The 
examiner noted that the Veteran complained of depressed mood, 
low energy, low appetite, sleeping impairment, feelings of 
helplessness and guilt, and some suicidal thoughts without 
intent.  On mental status examination, the examiner observed 
that the Veteran was appropriately dressed; his speech was 
spontaneous and coherent; his attitude was cooperative, 
friendly and attentive; he was orient to person, time and 
place; his though process was logical and direct; and his 
memory was normal.  There was evidence of suicidal ideation 
but no delusions. The Veteran's mood was dysphoric and he had 
mild obsessive and ritualistic behavior (re-ckecking locks 
and stoves). The Veteran reported that he suffered from one 
to two panic attacks a week.  The examiner diagnosed the 
Veteran with severe major depressive disorder and mild 
obsessive compulsive disorder.  The October 2005 examiner 
found that the Veteran's disorders moderately impaired his 
ability to perform work tasks. 

In a September 2006 VA examination in September 2006,  the 
examiner noted that the Veteran was not employed.  The 
Veteran reported that he had been employed for two weeks as a 
security guard and then quit the position.  The examiner 
recorded that the Veteran complained of headaches, anxiety, 
stress, depressed mood, irritability, isolation, diminished 
interest,  decreased energy and sleeping impairment.   On 
mental status examination, the examiner observed that the 
Veteran was appropriately dressed; his speech was clear and 
coherent; he had a cooperative and friendly attitude; he was 
orient to time, person and place; and he understood the 
outcome of his behavior and he knew that he had a problem.  
The examiner observed that the Veteran's affect was 
constricted and that his mood was depressed.  There was no 
evidence of delusions.  The examiner noted the Veteran had a 
history of panic attacks.  The examiner also noted that the 
Veteran had suicidal ideation and he ruminant on one or two 
topics - in particular, the manner of his discharge from 
service and the reference to a personality disorder on his DD 
214.  The September 2006 examiner diagnosed the Veteran with 
moderate major depressive disorder and moderate panic 
disorder.  The examiner noted that the Veteran was highly 
focused on the way he was discharged from the military, and 
that he seemed unwilling to consider other career 
alternatives or pathways.  The examiner found that the 
Veteran's symptoms moderately impaired his ability to work.  

The Veteran underwent the third VA examination in April 2007.  
In that examination report, the examiner recorded the 
Veteran's complaints, which were similar to those mentioned 
above.  The examiner noted that the Veteran was currently 
employed part-time as teacher's assistant.  He reported that 
he had been employed in this position for one to two years, 
and that he had lost less than one week of work in the last 
twelve month period.  The Veteran also reported that he did 
not feel that his position was a good fit for him, because he 
lacked the patience to assist special education children.  
The examiner noted that the Veteran's symptoms were similar 
to or slightly improved from those mentioned in the September 
2005 examination report.  The examiner diagnosed the Veteran 
with major depressive disorder and panic disorder, and a 
possible diagnosis of schizoid and paranoid personality 
traits.  The examiner indicated that the Veteran's 
psychological stressors included the death of his mother 
(2002) and his aunt (2004), and his rumination about the 
information on his DD 214.  The examiner found that the 
Veteran's symptoms mildly to moderately impaired his ability 
work.   

In July 2007, the Veteran was afforded the most recent VA 
examination.  In that examination report, the examiner noted 
that the Veteran was emotionally distressed over his 
inability to obtain desirable work, his mother's death and 
his childhood relationship with his stepfather.  The examiner 
observed that the Veteran's unemployment was a source of his 
depression and the two issues affected the other.  The 
examiner further noted that even if the Veteran was employed, 
he would likely have difficulty functioning at work due to 
his degree of emotional distress.  The examiner diagnosed the 
Veteran with major depressive disorder and panic disorder, 
and he indicated that the Veteran's unemployment was the 
stressor of his disorders. 

The evidence of record also includes several statements from 
Veteran concerning his claim.  Essentially, in these 
statements, the Veteran expressed how his service-connected 
disability has prevented him from obtaining desirable 
employment.  The Veteran stated that due to the manner of his 
discharge, noted as honorably discharge for reason of a 
personality disorder, he has been precluded from employment 
in law enforcement (he cannot carry a firearm) and as a life 
supervisor at a military preparation academy.  

The Board observes that the RO granted the Veteran service 
connection for major depression and assigned a 50 percent 
evaluation in December 2005.  In September 2006, the RO 
increased the evaluation to 70 percent effective from 
February 28, 2006.

Here, service connection is currently in effect for major 
depressive disorder, rated as 70 percent disabling.  Under 
the criteria found at Diagnostic Code 9434, a 70 percent 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Disability at this 
rating is due to such symptoms as: suicidal ideation; 
obsessive rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  Id. 

Since the Veteran's service-connected disability is more than 
60 percent disabling, the Veteran does meet the minimum 
schedular requirements to be considered for a TDIU.  See 38 
C.F.R. § 4.16(a).  The ultimate question here is whether, due 
to his service-connected disability, the Veteran is prevented 
from performing physical and mental acts required by 
employment.  

The Veteran asserts that his service-connected disability has 
prevented him from working at substantially gainful 
employment. On review of the medical evidence pertaining to 
the Veteran's service-connected disability as reflected by 
findings and comments contained in the VA examination reports 
discussed above, the object medical findings of record show 
that the Veteran's service connected disability is manifested 
by depressed mood, constricted affect, panic attacks, sleep 
impairment, suicidal ideation without intent, and rumination 
over particular topic.  

The October 2005, the September 2006 and the April 2007 
examiners found that the Veteran's symptomatology moderately 
impaired his ability work.  Further, the July 2007 examiner 
noted that the Veteran would likely have difficulty 
functioning at work due to his degree of emotional distress.  
The examiner diagnosed the Veteran with major depressive 
disorder and panic disorder, and found that the Veteran's 
unemployment was the stressor of his disorders. 

Resolving all doubt regarding the Veteran's ability to 
function in a work setting in his favor, the Board finds that 
the evidence shows that his service-connected major 
depressive disorder prevents him from obtaining and/or 
maintaining substantially gainful employment.  See 38 
U.S.C.A. § 5107(b), 38 C.F.R. §§ 4.3, 4.16(b) (It is the 
established policy of the Department of Veterans Affairs that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled); see 
also Gilbert v. Derwinski, 1 Vet. App. 49(1990).  Therefore, 
a grant of TDIU is warranted. 

ORDER

The claim for entitlement to a TDIU is granted, subject to 
the law and regulations governing the payment of VA 
compensation benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


